Exhibit 10.11

 

 

 

SHare Purchase Agreement

 

between

 

MHI INVESTMENTS AB

 

and

 

ENGHOUSE INTERACTIVE AB

 





 

regarding the purchase and sale of BASSET AB



 

 

 

 

Index

 

1.    Background information 3 2.    Definitions and interpretation 3 3.    Sale
and purchase of the Shares 7 4.    Purchase Price and Payment 7 5.   Purchase
Price Adjustments 9 6.    Closing 12 7.    Post-Closing Obligations 13 8.   
Warranties of the Seller 13 9.    Warranties of the Buyer 18 10.    SELLER’s
Liability 19 11.    Limitation of liability 19 12.    Confidentiality 21 13.   
Other provisions 22 14.    GOVERNING LAW and dispute resolution 23

 

Schedules

 

Schedule 8.4.2 Net Accounts Receivable

 

Schedule 8.5.1 Material Contracts

 

Schedule 8.5.4 Open Customer Contracts

 

Schedule 8.5.5 Software Maintenance Contracts

 

Schedule 8.6.4 Employees

 

Schedule 8.7 Tax

 

Schedule 8.8 Fixed Assets

 

Schedule 8.9 Insurance

 

Schedule 8.10.1 IP used

 

Schedule 8.11.2 Leases

 

Schedule 8.15 Affiliate Transactions

 



2

 

 

 

This SHare Purchase Agreement (this Agreement) is dated July 1, 2014 and made
between:

 

(1)MHI Investments AB, a company incorporated under the laws of Sweden with
corporate identity number 556639-2204, Box 1156, 172 23 Sundbyberg (the Seller);

 

(2)ENGHOUSE INTERACTIVE AB, a company incorporated under the laws of Sweden with
corporate identity number 556542-8132, S:t Eriksgatan 117, Box 6795 SE 113 85
Stockholm (Buyer).

 

1.Background information

 

1.1Basset AB, registration number 556548-8243, (the Company) is a limited
liability company incorporated under the laws of Sweden, and engaged in the
Business.

 

1.2The Seller owns one thousand (1000) shares of the Company, representing 100%
of the outstanding shares (collectively, the “Shares”) of the Company. Modern
Holdings Inc., a company incorporated under the laws of the state of Delaware,
USA (“Modern Holdings”), owns the Seller.

 

2.Definitions and interpretation

 

In this Agreement, the following capitalised words and expressions shall have
the following meanings:

 

Agreementmeans this share purchase agreement and all the schedules attached
hereto, each of which is part of this Agreement.

 

Businessis the business carried on by the Company developing, manufacturing and
selling software including providing implementation, integration, training,
support and maintenance services.

 



  Business Day means a day during which banks in Sweden are open for business.

 

Claimmeans a claim under this Agreement.

 

Closingmeans the consummation of the Transaction.

 



  Closing Balance Sheet has the meaning given to it in Clause 4.1.3.

 

  Closing Date means the date of this Agreement.



 



  Company IP means all Intellectual Property owned by the Company and used in
the Business.

 



  Computer Program means (i) any and all computer programs (consisting of sets
of statements or instructions to be used directly or indirectly in a computer in
order to bring about a certain result), including, without limitation, all
source code and object code.





3

 

  

Encumbrancemeans any claim, charge, mortgage, security, lien, option, right of
pre-emption or security interest of any kind.

 



  Escrow Account means an interest bearing escrow account to be established with
Nord & Co Advokatbyrå KB (the Escrow Agent), for the purpose of holding and
disbursing the Indemnification Holdback and the Tele2 Holdback in accordance
with this Agreement and an escrow agreement entered into at Closing between the
Seller, the Buyer and the Escrow Agent.

 

  Financial Statements means (i) the audited balance sheets of the Company as of
December 31, 2013 and December 31, 2012 and the related statements of income and
cash flows of the Company for the years then ended and the reports of the
auditors thereon and (ii) the unaudited Pre-Closing Balance Sheet (as defined in
Clause 4.1.3 (a)) of the Company and the related statements of income and cash
flows of the Company for the period then ended.



 



  Fixed Assets means all significant equipment, computer hardware, printers,
telephone switches, photocopiers, servers, third-party software (including all
desktop software, development tools and software and such other software used in
the operation of the Business), supplies, furniture, furnishings, vehicles,
brochures, tradeshow booths and other promotional material, and other tangible
personal property, wherever located, that is owned by the Company, a complete
listing of which is set forth in Schedule 8.8.

 

  Group Company means the Company or any of its Subsidiaries.



 

  Intellectual Property means all intellectual and industrial property rights
including, without limitation: (a) patents and registered designs; (b)
unregistered rights in designs, copyright (including, without limitation,
copyright in source code, object code and other computer software and databases)
and neighbouring rights, database rights, semiconductor topography rights and
rights subsisting in or in relation to confidential information or inventions;
(c) registered trademarks and service marks, and all other rights in, or
goodwill attaching to, trade, business or corporate names, logos, or other
trading insignia; and including (insofar as any of the foregoing rights are
obtained by registration), applications for registration and the right to apply
for registration; Computer Programs and all rights and forms or protection of a
similar nature to any of the foregoing recognised in any country of the world.





 

4

 



Loss(es)means any and all out-of-pocket liabilities, damages and losses (not to
include indirect or consequential losses or damages or punitive damages), and
all costs or expenses (excluding costs and expenses that are indirect or
consequential losses or damages), including, without limitation, lawyers’ and
consultants’, tax advisors’ and preparers’ fees and expenses incurred or
suffered as a result of or arising out of (i) the failure of any warranty set
out in the Agreement to be true and correct as of the Closing Date, (ii) the
breach of any covenant or agreement made or to be performed by Seller pursuant
to this Agreement, (iii) any liability of Seller for unpaid Taxes with respect
to any Tax year or portion thereof ending on or before the Closing Date (or for
any Tax year beginning before and ending after the Closing Date to the extent
allocable to the portion of such period beginning before and ending on the
Closing Date), (iv) any liability of Buyer resulting from all actions, causes of
action, suits, claims, demands, grievances, arbitration awards and any costs
whatsoever which may be asserted by any of the employees of the Company against
Buyer which arise by reason of the employment of such employee by the Company
prior to the Closing Date, and (v) any liability of Buyer arising out of the
Company’s failure to comply with the bulk sales, transfer or similar law of any
jurisdiction.

 



  Material Contracts means any written agreement or commitment with respect to
the Company’s Business to which the Company is bound and which involve (i) an
annual cost in excess of SEK 150,000 or annual revenues in excess of SEK
300,000, or (ii) the fifteen largest customers as per the Closing Date, or (iii)
the five largest suppliers as per the Closing Date. The Material Contracts are
listed in Schedule 8.5.1.

 

  Netherlands Tele2 Contract means the terms and conditions of the support
services agreement that are currently applicable in respect of Tele2 Netherlands
B.V.



 



  Net Accounts Receivable means the amount equal to (i) all accounts receivable,
including notes and trade, Unbilled Revenue of the Company as of the Closing
Date, and all claims, rights, interests and proceeds related thereto, billed or
unbilled, minus (ii) a reasonable allowance for doubtful accounts. The Net
Accounts Receivable, including an aged summary, is disclosed on Schedule 8.4.2.



 



  Open Customer Contracts means all written contracts or other agreements
between the Company and a customer of the Business which contain significant
deliverables that have not been satisfied in full prior to the Closing Date and
that are listed in Schedule 8.5.4.





5

 



  Net Inter-company Balance means the net inter-company balance of amounts due
as of the Closing Date between the Seller or an affiliate of the Seller (other
than Millicom and Tele2) on one side and the Company on the other side.

 



  Pre-Closing Balance Sheet has the meaning given to it in Clause 4.1.3.



 

SCChas the meaning given in Clause 14.2.

 

Schedulesmeans the schedules listed after the index at the beginning of this
Agreement.

 

SEKmeans the currency Swedish Kronor.

 



  Seller Software means the Computer Programs owned, designed, developed,
licensed or otherwise used by the Company in connection with the operation of
the Business as currently conducted or proposed to be conducted.

 

  Seller’s Knowledge or any similar expression means the actual knowledge as per
the Closing Date of the responsible employees of the Company for the matter in
question.



  

Sharesmeans 100 per cent of the shares in the Company as set out in the
introductory paragraph, and Share means one individual share in the Company.

 



  Software Maintenance
Contracts mean all contracts, commitments, and purchase orders between the
Company and a customer pursuant to which the Company provides software
maintenance and support services, including without limitation, those contracts
set forth in Schedule 8.5.5.

   

Subsidiariesmeans the wholly-owned subsidiaries of the Company: Basset Asia
Limited, Hong Kong.

  

  Swedish GAAP means Swedish generally acceptable accounting principles, as
consistently applied for the past three (3) financial years (including 2014).

 

Taxmeans all income taxes, corporation tax, capital gain tax, transfer tax,
social security tax, employer’s tax, duties, sales tax, value added tax,
withholding tax and any other taxes and public fees which may be payable to or
imposed by any governmental entity together with any interest, penalties,
surcharges, interest or additions to tax.

 



  Third Party Claim means any claim by a third party (including any governmental
entity) against the Company.

  

Transactionmeans the purchase and sale of the Shares pursuant to this Agreement.

 

6

 





  Unbilled Revenue means all revenue, including accrued revenue, which has been
recognized or otherwise reflected on the Financial Statements (including
Pre-Closing Balance Sheet) by the Company, in accordance with Swedish GAAP, and
which has not been billed.

   

3.Sale and purchase of the Shares

 

3.1On the Closing Date, the Seller shall sell the Shares to the Buyer, and the
Buyer shall purchase the Shares from the Seller.

 

3.2The Shares shall be conveyed free and clear of any Encumbrances except as
disclosed in the Schedules hereto. The purchase and sale of the Shares shall be
consummated upon the terms and subject to the conditions hereof.

 

3.3Subject to the terms of this Agreement and effective at Closing, the Seller
hereby waives any rights of pre-emption and right of first refusal (Sw.
hembudsrätt) which the Seller may have under the articles of association of the
Company or any other agreement relating to the Company or otherwise.

 

4.Purchase Price and Payment

 

4.1Purchase Price

 

4.1.1Subject to adjustments in accordance with Clause 5, the purchase price for
the Shares shall be SEK 61,500,000 (the Purchase Price).

 

4.1.2The payment of the Purchase Price shall be made by the Buyer as follows;

 

a)SEK 46,800,000 (the Closing Payment) shall be paid by the Buyer to the Seller
at Closing; provided, however, that the Closing Payment shall be reduced prior
to payment by (i) amounts contemplated in Clause 5.1(a), and (ii) the amount
needed to fund the repayment to the Company of the Net Inter-company Balance;

 

b)The Net Inter-company Balance shall be paid by the Buyer to the Company at
Closing so that the Seller and its affiliates are discharged;

 

c)SEK 7,500,000 (the Indemnification Holdback) shall be deposited by the Buyer
at Closing to the Escrow Account;

 

d)SEK 7,200,000 (the Tele2 Holdback) shall be deposited by the Buyer at the
Closing in the Escrow Account;

 

e)Subject to adjustment pursuant to Clause 5, the Indemnification Holdback and
the Tele2 Holdback will be paid from the Escrow Account to Seller on the date
which is twelve (12) months after the Closing Date in accordance with Clause
5.7. Interest on the Escrow Account will be pro-rated based on amounts paid out
of the Escrow Account to the parties receiving such amounts. Seller shall pay
all fees and expenses relating to establishing and administering the Escrow
Account.



7

 

 

f)For the avoidance of doubt, the parties are in agreement that the settlement
of the Net Inter-company Balance will not cause termination of (i) the Company’s
obligation (which Buyer hereby agrees to ensure) to reimburse Seller for
payments to Nancy Kuronen for services she provides to the Company and to
reimburse Modern Billing Solutions Inc., an affiliate of Modern Holdings, for
its operating costs, including payments to Maximillian Goldberg for services he
provides to the Company; provided in each case that the Company still wishes to
retain the services of those individuals under this arrangement or (ii) the
Company’s obligation to make payments to affiliates in the ordinary course of
the Business (e.g. to Xpeedio and other suppliers). No such payments shall cause
a reduction of the Purchase Price.

 

4.1.3Calculation of Net Cash Assets

 

a)Prior to the expected Closing Date, the Seller and the Buyer will estimate the
amount equal to the total current assets at Closing, excluding tax assets in the
form of (a) future tax benefits relating to operating losses and/or (b) retained
foreign withheld tax, less the total liabilities - excluding liabilities
relating to restructuring costs caused after the Closing Date - of the Company
at Closing (Net Cash Assets), as set out in the closing balance sheet to be
delivered by Seller to Buyer prior to the Closing Date (the Pre-Closing Balance
Sheet).

 

b)Based on a closing balance sheet (the Closing Balance Sheet) to be delivered
by Buyer to Seller within 90 days following the Closing Date, Buyer will propose
the actual Net Cash Assets as of the Closing Date.

 

c)The Pre-Closing Balance Sheet and the Closing Balance Sheet shall present the
financial position of the Company as at the close of business on the day of the
Closing and be prepared in accordance with Swedish GAAP (as though it were a
financial year end), without any adjustments applicable solely as a result of
the acquisition of the Shares at Closing.

 

d)Buyer will have the right to review the work papers of Seller and the Company
utilized in preparing the Pre-Closing Balance Sheet and will have full access to
the books, records, properties and personnel of the Company for purposes of
verifying the accuracy and fairness of the presentation of the Pre-Closing
Balance Sheet.

 

e)The values or amounts for each item reflected on the Closing Balance Sheet
will be binding upon Seller, unless Seller gives written notice, within thirty
(30) days after receipt of the Closing Balance Sheet, to Buyer of Seller’s
disagreement with any of the items, values or amounts shown on the Closing
Balance Sheet, specifying as to each such item in reasonable detail, the nature
and extent of such disagreement (the Dispute Notice). If Buyer and Seller are
unable to resolve any such disagreement within fifteen (15) days after the date
of the Dispute Notice, the disagreement will be submitted for resolution to
PricewaterhouseCoopers LLP by Seller, who shall engage that firm, or such other
firm of similar standing as is mutually acceptable (the Independent Accountant).
The Independent Accountant will resolve the matters still in dispute and adjust
the Closing Balance Sheet to reflect such resolution. The Independent Accountant
will make a determination in writing as soon as practicable and in any event
within forty-five (45) days after its engagement, and such determination will be
final and binding on the parties. The costs of the review will be borne by the
party whose items, values and amounts relating to the Dispute Notice departs
furthest from the values and amounts determined by the Independent Accountant
pursuant to this Clause. The decision of the Independent Accountant shall be
final and binding on the parties.



8

 

 

5.Purchase Price Adjustments

 

5.1Net Cash Assets

 

a)The Closing Payment shall be decreased by the amount by which the estimated
Net Cash Assets is less than negative SEK 6,500,000.

 

b)Immediately upon the determination of the actual Net Cash Assets pursuant to
Clause 4.1.3 (e), the Indemnification Holdback shall be reduced by the amount by
which the actual Net Cash Assets is less than the estimated Net Cash Assets,
provided that the actual Net Cash Assets is less than negative SEK 6,500,000. No
reduction hereunder shall be made by an amount that is greater than the amount
by which the actual Net Cash Assets are less than negative SEK 6,500,000.

 

5.2Net Accounts Receivable

 

Any Net Accounts Receivable set out in the Closing Balance Sheet, as determined
pursuant to Clause 4.1.3 (e), but excluding the Net Inter-company Balance (and
tax assets compensable under Clause 5.6 below), not fully collected within one
hundred and eighty (180) days following the Closing (270 days following the
Closing if Nancy Kuronen has not assisted in the collection process for the
entire 180 days following Closing), will be deducted from the Indemnification
Holdback on a SEK for SEK basis by the amount of Net Accounts Receivable not so
collected when the Net Accounts Receivable has been finalized, provided,
however, (a) that the Buyer and the Company has used best efforts to collect the
Net Accounts Receivable by, inter alia, procuring the assistance of Nancy
Kuronen - Buyer agrees that collection efforts will be made based on the
collection practices of the Company prior to Closing - and (b) that Buyer has
provided the Seller with written reports 90 and 150 days after Closing
describing in reasonable detail the collection status and progress.

 

Net Accounts Receivable will be finalized as follows. The Buyer shall within 210
days after Closing deliver to the Seller a written statement that sets out in
reasonable detail the collected and uncollected Net Accounts Receivable set out
in the Closing Balance Sheet (the NAR Report). The collection status will be
binding upon Seller, unless Seller gives written notice, within thirty (30) days
after receipt of the NAR Report, to Buyer of Seller’s disagreement with any
item, values or amounts shown in the NAR Report, specifying as to each such item
in reasonable detail, the nature and extent of such disagreement (the NAR
Dispute Notice). If Buyer and Seller are unable to resolve any such disagreement
within fifteen (15) days after the date of the NAR Dispute Notice, the
disagreement will be submitted for resolution to the auditors of the Company
(the NAR Accountant). The NAR Accountant will resolve the matters still in
dispute and adjust the NAR Report to reflect such resolution. The NAR Accountant
will make a determination in writing as soon as practicable and in any event
within forty-five (45) days after its engagement, and such determination will be
final and binding on the parties. The costs of the review will be borne by the
party whose items, values and amounts relating to the NAR Dispute Notice departs
furthest from the values and amounts determined by the NAR Accountant pursuant
to this Clause. The decision of the NAR Accountant shall be final and binding on
the parties.

 

No Net Accounts Receivable will be assigned to the Seller even if they become
subject to a SEK for SEK reduction of the Indemnification Holdback.



9

 

 

5.3Losses

 

The Indemnification Holdback shall be reduced by the amount for which Buyer
makes valid Claims for Losses under the Agreement. If the Indemnification
Holdback would not be sufficient to cover any liability of the Seller for valid
Claims for Losses hereunder, Seller will, for the avoidance of doubt, pay any
remaining amount to the Buyer in cash.

 

5.4Employees and Management

 

On or before the Closing, any management employees and contractors of the
Company whose existing employment or similar agreements’ terms and conditions
are unacceptable to the Buyer (collectively, the Key Employees) may be offered
new agreement(s) with the Company, in a form satisfactory to the Buyer, to be
effective upon the Closing Date (the New Key Employees’ Contracts). The Seller
or the Company, at their cost, shall cause on or before the Closing any
employment contracts or other employment or similar arrangements between the
Company and its employees and contractors which contain obligations that arise
from a change of control including, without limitations, bonuses, special or
extraordinary severance payments, or any required retention or transaction
related payments (collectively, Potential Payments) to be for the account of the
Seller such that neither the Company nor the Buyer nor any of their respective
post-closing affiliates are responsible for, nor obligated to make, the
Potential Payments except if accrued in the Closing Balance Sheet. Under no
circumstances will the Company, the Buyer, or any of their respective
post-closing affiliates be liable towards the employees of the Company for any
obligation arising from a change of control of the Company. All such obligations
must be resolved by the Seller with employees prior to Closing. It is also
agreed that the employment agreements of Jens Bjorkman and Nancy Kuronen will
remain with the Seller, which shall be responsible for all payments to Mr.
Bjorkman and Ms. Kuronen under the employment agreement and other existing
compensation arrangements, including statutory withholding and other similar
payments. For greater certainty, they will not be entitled to any further
payments from the Company or Buyer after Closing, other than amounts accrued in
the Closing Balance Sheet.

 

It is also agreed that the Buyer at its option, may contract with the Seller to
use the services of Jens Bjorkman and Nancy Kuronen, or, if they are no longer
employed or hired by the Seller, contract with them directly, for a period and
monthly rate to be determined to assist with transition activities.

 

Notwithstanding anything to the contrary set out above in this Clause 5.4 or in
Clause 4.1.2 (f) above, the Seller will not be obliged towards the Buyer to keep
Jens Bjorkman and Nancy Kuronen employed or otherwise hired for any period of
time following Closing, or to ensure that Maximillian Goldberg is employed by
Modern Billing Solutions Inc., unless to the extent the Buyer has contracted
with the Seller to use their services (se ancillary agreement).

 

5.5Brokerage Fees

 

Seller shall pay any and all brokerage commissions, finders’ fees or similar
compensation due in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement made by or on behalf of Seller
or the Company. Any obligation of the Company to pay any such fees, commissions
or compensations shall reduce the Indemnity Holdback by the same amount on an
SEK by SEK basis.

 

10

 



5.6Closing Balance Sheet Tax Assets

 

All current tax assets on the Closing Balance Sheet, will, within twelve (12)
months of the Closing Date, be converted into cash received by the Company or
possible to set-off against Taxes; provided however that the amount of any such
Closing Balance Sheet tax assets that, within 12 months of the Closing Date, is
not converted into cash or possible to set-off or proves not to constitute valid
assets, will be deducted from the Indemnification Holdback on a SEK for SEK
basis.

 

5.7Tele2 Holdback

 

5.7.1If, during the 12 months following Closing the Company receives notice of
cancellation of the Netherlands Tele2 contract, the Tele2 Holdback shall not be
paid to the Seller but shall instead be paid in full to the Buyer.

 

5.7.2If, during the 12 months following Closing, Tele2 Netherlands contacts the
Company or Buyer requesting a renegotiation of the price of the Netherlands
Tele2 contract, and the Company, in its discretion, agrees to a pricing
reduction, then Buyer will be entitled to receive from the Tele2 Holdback (i)
75% of the reduction in annual prices, for a 12 month period, if the
renegotiated contract is a single year contract, or (ii) 75% of the reduction in
annual prices, for a 24 month period, if the renegotiated contract is a contract
for two years or longer.

 

5.8Maximum and Escrow

 

Subject to Section 11.1.2, no adjustments of the Purchase Price can be made
under this Agreement by an amount exceeding the Indemnification Holdback, or, as
regards Clause 5.7, the Tele2 Holdback. Price adjustments to be made under this
Agreement by reduction of the Indemnification Holdback, or the Tele2 Holdback,
as the case may be, shall be paid to the Buyer from the Escrow Account.

 

If the Buyer has asserted a Claim for reduction of the Purchase Price and the
Seller does not dispute the Claim, the parties shall, within five (5) Business
Days jointly instruct the Escrow Agent in accordance with the escrow agreement
to pay the amount of such Claim to the Buyer, if and to the extent such amount
is available on the Escrow Account.

 

If the Seller disputes a Claim for reduction of the Purchase Price made by the
Buyer, such dispute shall be resolved and finally settled by the Independent
Accountant as regards Net Cash Assets, the NAR Arbitrator as regards Net
Accounts Receivable and otherwise by arbitration pursuant to Clause 14.2. Upon
final resolution and settlement of such dispute, the Buyer is entitled to
instruct the Escrow Agent in accordance with the escrow agreement to pay the
Buyer from the Escrow Account the amount which the Buyer is entitled to pursuant
to such settlement, if and to the extent such amount is available on the Escrow
Account.

 

On the date falling 12 months after the Closing Date, the remaining amounts on
the Escrow Account shall be released to the Seller in accordance with the escrow
agreement, provided that no Claims having been made by the Buyer at such time
remain unsettled (in which case the amounts shall be released upon final
settlement, unless to the extent the settlement is made in favor of the Buyer).
Should such date not be a Business Day, such release shall take place on the
first Business Day following such date.



11

 

 

6.Closing

 

6.1Closing shall take place, unless otherwise agreed in writing between the
parties, at the, on the Closing Date or on such other date as the parties
mutually agree.

 

6.2At Closing the Seller shall:

 

a)in exchange for payment of the Purchase Price in accordance with Clause 4.1.2,
deliver to the Buyer (i) the share certificates representing the Shares duly
endorsed to the Buyer, free and clear of all Encumbrances; and (ii) evidence
that the Buyer has been entered as owner of the Shares in the share register of
the Company (Sw. aktiebok);

 

b)deliver to the Buyer a power of attorney issued by the Company authorising the
persons specified by the Buyer to act on behalf of the Company;

 

c)deliver to the Buyer written resignation and confirmation letters from each
retiring director of the Company stating that none of them has any claim against
the Company;

 

d)deliver a copy of certificates, issued by the appropriate registering
authorities, certifying the due incorporation and good standing of the Company;

 

e)deliver documentation establishing Escrow Account;

 

f)deliver such other documents and instruments as may be reasonably required to
consummate the transactions contemplated by this Agreement;

 

6.3At Closing, the Buyer shall

 

a)make payments of the Purchase Price in accordance with Clause 4.1.2, and
procure a statement issued by the Company that the Seller and its affiliates are
discharged from the Net Inter-company Balance.

 

b)cause to be held an extraordinary general meeting of shareholders of the
Company resolving upon the appointment of new members of the board of directors
and a new auditor;

 

c)procure that the Company notifies the Companies Registration Office (Sw.
Bolagsverket) regarding the resignations and the appointments set out above and
deliver documentary evidence of such notifications;

 

d)assist Seller to procure its release from its guarantee issued as security
over the line of credit granted by Handelsbanken to the Company (it is a
condition to Closing that the Seller is released).

 

6.4At Closing, the parties shall enter into the following ancillary agreements

 

a)an escrow agreement between the Seller, the Buyer and the Escrow Agent;

 

b)an agreement between the Seller and the Company regarding the services of
Kuronen and Goldberg.

 

6.5All of the above actions shall be deemed to occur simultaneously and Closing
shall not be deemed to have occurred until and unless all of the actions to
occur at Closing pursuant to this Clause 6 have been performed or the
performance thereof is waived by the appropriate party.



12

 

 

6.6Each party will use its best efforts to do all things necessary or desirable
under applicable law and regulation to ensure that the Transaction is
consummated in accordance with the terms of this Agreement, including the Seller
and the Buyer causing the Company to execute and deliver such documents,
certificates, and agreements and to take any such other actions as may be
desirable or necessary for the consummation of the Transaction.

 

7.Post-Closing Obligations

 

7.1Contracts, Leases and Permits

 

In the case of any Open Customer Contract, Software Maintenance Contract or
permit that by its terms requires the consent of a third party in connection
with the transactions contemplated hereby, the Company will obtain or cause to
be obtained in writing prior to or after the Closing Date any consents necessary
to convey the benefits thereof. During such period in which the required consent
relating to the applicable Open Customer Contract, Software Maintenance Contract
or permit has not been obtained, Seller will make such arrangements as may be
reasonably necessary to enable Buyer to receive all the economic benefits under
such Open Customer Contract, Software Maintenance Contract or permit accruing on
and after the Closing Date.

 

7.2Further Assurances

 

From time to time, as and when requested by either Seller or Buyer, the other
party will execute and deliver, or cause to be executed and delivered, all such
documents and instruments and will take, or cause to be taken, all such further
actions, as the requesting party may reasonably deem necessary or desirable to
consummate the transactions contemplated by or fulfil the obligations under this
Agreement.

 

7.3Discharge from liability

 

The Buyer shall procure that, at the next annual shareholders’ meetings of the
Company, the current directors shall be discharged from liability for the period
up until Closing, provided that the auditors recommends such discharge.

 

7.4Audit

 

The Buyer shall ensure that Seller (or its agent), at its expense, is granted
full access to to the books, records, properties and personnel of the Company,
until the audit is finalized, for purposes of facilitating the audit that is to
be made of the Company as of 30 June 2014.

 

7.5Basset name

 

If Buyer, at its sole discretion, ceases to use the Basset name entirely, and
changes the name of the Company to a name that does not use the word Basset,
then Seller may request Buyer to transfer free of charge full right and title to
the Basset name, and Buyer will effect the transfer if the above conditions are
both met.

 

8.Warranties of the Seller

 

8.1Seller hereby represents and warrants to the Buyer as at the Closing Date:



13

 

 

a)The Seller has all requisite powers to enter into and to perform its
obligations under this Agreement which, when executed, will constitute binding
obligations of the Seller in accordance with its terms.

 

b)The Seller owns and has good and marketable title to the Shares, which are
fully paid, free from all Encumbrances and no claims have been made by third
parties regarding the title to the Shares.

 

8.2The Shares

 

8.2.1There is no agreement or commitment outstanding which calls for the
allotment, issue or transfers of or affords to any person the right to call for
the allotment or issue of, any shares (including the Shares) or securities of
the Company.

 

8.2.2The Shares comprise the entire issued share capital of the Company and are
fully paid and registered in the name of the Seller. There are no warrants,
convertibles or other securities issued by the Company other than the Shares.

 

8.3Corporate

 

8.3.1The Company is a company duly organised and validly existing under the laws
of Sweden.

 

8.3.2All filings (including annual accounts and tax returns) and other
formalities required under applicable law in respect of the Company have been
made in a timely and accurate manner.

 

8.3.3The Company is not insolvent or unable to pay its debts as the fall due, or
are in default under any financial facility agreement.

 

8.3.4No order has been made, petition presented, resolution passed or meeting
convened for the winding-up or re-organisation (Sw. Företagsrekonstruktion) (or
other process whereby the Business is terminated and the assets of the Company
are distributed amongst the creditors and/or shareholders or other persons) of
the Company and no steps have been taken to enforce any security of any of the
assets of the Company.

 

8.3.5The Company has an issued share capital of SEK 100 000 divided into 1000
shares. The Shares have been duly authorised and validly issued and are fully
paid.

 

8.3.6The books and records of the Company is up-to-date and contain, in all
material respects, complete and accurate records of the matters which are
required by law to be included in such books and records.

 

8.4Financial

 

8.4.1Financial Statements

 

The Financial Statements are true, complete and accurate and have been prepared
in accordance with applicable law, and in accordance with Swedish GAAP; the
Buyer acknowledges that, EBITDA information separate and apart from the
Financial Statements was provided to Buyer and that such EBITDA information was
subject to adjustments not in accordance with Swedish GAAP.

 

8.4.2Net Accounts Receivable

 

The list, provided in Schedule 8.4.2, which is complete and accurate, contains
information, including an aging schedule for all receivables, regarding all the
Company’s Net Accounts Receivable. These have not been factored, assigned or
collected. Provisions for bad debts and allowances have been made in accordance
with Swedish GAAP.



14

 

 

8.5Contracts

 

8.5.1All Material Contracts are listed in Schedule 8.5.1.

 

8.5.2         Except as is specifically noted otherwise in Schedule 8.5.1, to
the Seller’s Knowledge, (i) all Material Contracts are valid and binding
agreements of the Company; (ii) all Material Contracts are in full force and
effect and no material default or breach exists in respect thereof on the part
of any of the parties thereto; (iii) no Material Contract contains any penalty
provisions, minimum purchase commitments, refund rights or similar provisions;
and (iv) the Company has not received notice of termination of any Material
Contract or is aware of any customer who is party to a Material Contract
intending to terminate its relationship with the Company.

 

8.5.3The Company is not aware of any actual, potential or alleged breach,
invalidity, grounds for termination, grounds for rescission, grounds for
avoidance or grounds for repudiation of, any material contract to which it is a
party.

 

8.5.4         Set forth in Schedule 8.5.4 is a true and complete listing of all
Open Customer Contracts, a description of the outstanding work to be completed,
and the amount of time in hours required to complete such outstanding work. For
greater certainty, each of the representations set forth in Clause 8.5.2 shall
apply in the same manner, mutatis mutandis, to the Open Customer Contracts.

 

8.5.5         A true and complete list of all significant Software Maintenance
Contracts (including the dates that amounts are due and any renewal dates
thereof) for which the Company have an obligation to provide services and has
received payment in respect thereof is set forth in Schedule 8.5.5. Except as
specifically noted otherwise in Schedule 8.5.5, each of the Software Maintenance
Contracts:

 

a)is in good standing and in full force and effect, and no material default or
breach exists in respect thereof on the part of any of the parties thereto, and
no event has occurred which, after the giving of notice or the lapse of time or
both, would constitute such a default or breach;

 

b)to the Seller’s Knowledge has not been cancelled, terminated or otherwise
materially altered, nor has any customer notified the Company of any intention
to cancel, terminate or materially alter its relationship with the Company, and
the Company has no reason to believe that there will be any such change as a
result of the transactions contemplated by this Agreement.

 

8.6Employees

 

8.6.1         The pension arrangements set out in Schedule 8.6.4 are the only
arrangements under which the Company may become liable to make any payments for
pensions or other retirement benefits for current or former employees.

 

8.6.2         The Company is not party to any collective bargaining agreements.

 

8.6.3         All employee benefit plans, including bonus, option, retirement,
pension, insurance, medical and dental plans are listed in Schedule 8.6.4



15

 

 

8.6.4         Schedule 8.6.4 contains a complete and accurate list of the
following information for each employee, officer or independent contractor of
the Company, including each employee on leave of absence: name; job title;
current compensation paid or payable (annual rate or hourly rates of pay, as
applicable) and any proposed changes or discussion relating to the level of
compensation; bonus and/or commission arrangements; vacation accrued as of the
Closing Date; service credited as of a recent date for purposes of vesting and
eligibility to participate under any benefit plan or severance pay; applicable
notice period; insurance, medical, and other payments; and, other than amounts
accrued on the Pre Closing Balance Sheet, all bonuses and any other amounts to
be paid by the Company at or in connection with the Closing.

 

8.7Tax

 

8.7.1Except as set forth on Schedule 8.7, all tax returns required (including
applicable extensions) to be filed on or before the date hereof by or on behalf
of the Company with any taxing authority with respect to any Tax relating to any
period prior to the Closing have been filed when due in accordance with all
applicable laws, and all Tax owed by any Group Company (whether or not shown as
due and payable on the tax returns that have been filed) have been timely paid
or withheld (including withholding for independent contractors, consultants and
other employees) and remitted to the appropriate taxing authority, except where
(i) the failure to file any such tax return or to pay or withhold any such Tax
could not, individually or in the aggregate, reasonably be expected to have a
material adverse effect, or (ii) such taxes are not yet due and payable.

 

8.7.2Except as set forth on Schedule 8.7, all such tax returns were true,
complete and correct. The Company has made adequate provision for Taxes in the
Financial Statements and in its accounting records in accordance with Swedish
GAAP. No current liability for Taxes has been incurred by any of the Company
other than in the ordinary course of business. The Company have not received
notice of any pending or threatened action that could result in a liability for
Taxes in excess of those shown in the Financial Statements.

 

8.7.3Except as set forth on Schedule 8.7, no Group Company has been granted any
extension or waiver of the statute of limitations period applicable to any tax
return, which period (after giving effect to such extension or waiver) has not
yet expired.

 

8.7.4Except as set forth on Schedule 8.7, there is no action, suit, proceeding,
audit or investigation pending or, to the Seller’s Knowledge, threatened against
or with respect to the Company in respect of any tax, nor has the Company
received notice from any other Tax authority that it has commenced or intends to
commence an audit with respect to any Tax. No claim has been made in writing by
any Tax authority, in any jurisdiction in which the Company do not file a tax
return, that the Company is or may be subject to taxation by that jurisdiction
and no such claim exists which has not been resolved by a determination by such
Tax authority that the Company is not so subject to taxation.

 

8.7.5Except as set forth on Schedule 8.7, there are no Encumbrances for taxes
upon the assets of the Company or its Shares.

 

8.8Assets

 

8.8.1Schedule 8.8 sets forth a list of all significant Fixed Assets and the
location thereof. Except as set forth in Schedule 8.8, to the Seller’s
Knowledge, the Fixed Assets have been maintained by the Company in good repair
and operating condition (normal wear and tear excepted).

 

16

 



8.8.2The Company owns or leases all assets required to conduct the Company’s
business as currently conducted.

 

8.9Insurance

 

Schedule 8.9 summarises the policies maintained by the Company all of which are
duly paid and in full force. There are no pending or outstanding insurance
claims involving the Company.

 

8.10Intellectual Property

 

8.10.1Schedule 8.10.1 is a list of all Computer Programs, patents, trademarks
and copyrights which is currently used in the Business by the Company. All such
Intellectual Property is owned by or licensed, and with the exceptions set out
in Schedule 8.10.1, to the Seller’s Knowledge, none of the products currently
used by the Company is subject to any open source licenses. The registrations of
all registered Intellectual Property owned by the Company are in force.

 

8.10.2The Company has taken all reasonable steps required to establish and
preserve the ownership of all Company IP in accordance with best industry
practice. All owned Company IP are valid, enforceable and subsisting.

 

8.10.3All use and licensing by the Company of open source materials has, to the
Seller’s Knowledge, been done in accordance with the terms of the applicable
license(s) for such open source materials.

 

8.10.4No Group Company has granted to any person or entity the exclusive right
to use any of its Company IP.

 

8.10.5The development, operation, marketing and sale of any and all products and
services sold or used in connection with the Company’s business do not, to the
Seller’s Knowledge, infringe on any intellectual property or other rights of any
third party.

 

8.10.6The Company has not received any notice of any infringement by any third
party of any Company IP.

 

8.10.7The Intellectual Property listed in Schedule 8.10.1 is valid and
enforceable and legally owned by, or validly granted, to the Company, free and
clear of Encumbrances.

 

8.10.8Set forth on Schedule 8.10.1 is a list specifying the location of all
copies of any source code for the Seller Software owned by the Company and
detailing all source code escrow arrangements or agreements entered into by the
Company and all beneficiaries of any such arrangements or agreements. Except as
set forth in Schedule 8.10.1, the Company has not made available to any person
any source code for the Seller Software.

 

8.10.9The Company owns or licenses all Intellectual Property required to conduct
the Company’s business as currently conducted.

 

8.11Real property and leases

 

8.11.1The Company does not own any real property.

 

8.11.2No premises lease agreement has been terminated for vacating or
renegotiation and no rent reviews are currently under negotiation or court
review. A list of all leased real property is attached as Schedule 8.11.2. To
the Seller’s Knowledge, the Company is not in default or breach under the terms
of any such lease.



17

 

 

8.12Legal compliance

 

8.12.1To the Seller’s Knowledge, the Company has all necessary permits,
governmental licences and permits to carry on the Business as presently
conducted.

 

8.12.2To the Seller’s Knowledge, the Company has conducted the Business in
compliance with all applicable laws and regulations of Sweden. There is no
order, decree or judgement of any court or governmental entity of Sweden nor of
any other country which is outstanding against the Company or which may have an
adverse effect upon the assets of the Company or of the Business.

 

8.12.3To the Seller’s Knowledge, the Company is not party to any agreement or
any activity which is in contravention of any applicable competition law.

 

8.13Litigation

 

The Company is not a party to any litigation, arbitration, administrative
proceedings or similar anywhere in the world, and, to the Seller’s Knowledge,
there is no pending or threatened claim based on circumstances before the
Closing Date that might result in any litigation, arbitration or administrative
or similar proceedings.

 

8.14Changes since the Accounts Date

 

Since December 31, 2013, there has not been: (i) any change in the financial
condition, results of operations, assets, business of the Business that has had
or could reasonably be expected to have a material adverse effect; (ii) any
sale, license or transfer of any of the assets of Seller that relate to the
Business or the Company, except sales in the ordinary course of business; (iii)
any increase in, or commitment to increase, the compensation payable or to
become payable to the Company’s employees or any bonus payment or benefit or
similar arrangement made to or with any of such employees except as described in
Schedule 8.6.4; or (iv) any material alteration in the manner of keeping the
Company’s books, accounts or financial records that relate to the Business or
the Company; books, accounts or financial records.

 

8.15Affiliate Transactions

 

(a) Except for as set forth on Schedule 8.15 and for the Net Inter-company
Balance, there are no outstanding payables, receivables, loans, advances and
other similar accounts between the Company, on the one hand, and any of their
affiliates, on the other hand, relating to the Business.

 

(b) Except for as set forth on Schedule 8.15, no director, officer or employee
of the Company possesses, directly or indirectly, any ownership interest in, or
is a director, officer or employee of, any person that is a supplier, customer,
lessor, lessee, licensor, developer or competitor of the Business.

 

9.Warranties of the Buyer

 

The Buyer makes the following warranties to the Seller as of the Signing Date
and as of the Closing Date:

 

9.1The Buyer is duly organised and validly existing under the laws of Sweden,
having all licenses, authorisations and corporate powers to carry on its
business as now conducted and to enter into this Agreement, which, when
executed, will constitute binding obligations on the Buyer in accordance with
its terms.



18

 

 

9.2The Buyer is neither prohibited nor restrained by its constituting documents,
or by any agreements to which it is a party, from entering into this Agreement
and consummating the Transactions, and this Agreement and the transactions
related hereto have been duly authorised by all necessary corporate actions.

 

9.3The Buyer has all right, power and authority, and has taken all action
necessary, to execute, deliver and perform its obligations under this Agreement.

 

10.SELLER’s Liability

 

10.1The Seller does not render any other warranties or representations, whether
expressed or implied, other than the warranties in this Agreement. The Seller’s
liability for warranty breaches or other quality issues under this Agreement
shall thus be exclusively limited to liability for breach of the warranties set
out herein, and Seller shall have no other liability, expressed or implied,
based on any covenant, undertaking or other warranty or any other agreement,
contract, statute, including under the Swedish Sale of Goods Act (Sw. Köplagen
(1990:931)).

 

11.Limitation of liability

 

Seller’s liability for any breach of warranties or any other obligations under
this Agreement shall be subject to the following limitations.

 

The Seller shall in no event be liable to compensate any other form of
liabilities, damages, losses, costs or expenses than Losses as defined.

 

Modern Holdings shall be jointly liable towards the Buyer for any breach by the
Seller of the warranties set out in this Agreement and fully guarantees the
performance of all Seller’s obligations hereunder.

 

11.1Minimum Claims

 

11.1.1No Claim shall be brought by the Buyer against the Seller, and the Seller
shall not be liable for a Loss, unless the amount of any single Claim exceeds
SEK 250,000 (provided that multiple instances of the same individual Item
aggregating more than SEK 250,000 shall be permitted (for example, three (3)
instances of SEK 83,000)), but then from the first SEK of the Loss, and the
aggregate amount of all Claims exceeds SEK 250,000 or more in the aggregate, in
which case the Seller shall be liable from the first SEK of such Losses
including, for greater certainty, the first SEK 250,000 of such Losses.

 

11.1.2The maximum liability of Seller for Losses for breach of the
representations and warranties in Clauses 8.1 and 8.10.7 (Ownership of Shares
and Company IP), Clause 8.7 (Taxes) and fraud will be limited to the Purchase
Price. The maximum liability for breach of other representations and warranties
will be limited to the amount of the Indemnification Holdback.

 

11.2Insurance

 

The Seller shall not be liable under this Agreement in respect of any Claim to
the extent that the Losses in respect of which such Claim is made either are
covered by a policy of insurance or would have been covered if such policy of
insurance can be procured and the insurer accepts and pays the Claim.



19

 

 

11.3Time limitations

 

11.3.1The Seller shall have no liability in respect of any Claim unless the
Buyer gives notice in writing to the respective Seller of such Claim no later
than by the date being (12) months from the Closing Date.

 

11.3.2The limitation in time set forth in Clause 11.3.1 above shall not apply to
(i) representations and warranties of the parties relating to title to the
ownership of Shares or Company IP (i.e. Clauses 8.1 and 8.10.7) which shall
survive indefinitely; (ii) fraud or wilful misconduct on the part of the
Company, Seller, or its directors, officers, employees and advisors in
connection with the Agreement which shall survive indefinitely; and (iii)
representations and warranties in respect of Tax matters and in respect of which
any taxation authority of competent jurisdiction, administering any taxation
legislation pursuant to which the Company is subject, has the right to assess,
reassess or make additional assessments pursuant to the taxation legislation of
such jurisdiction, shall survive until thirty (30) days following the last day
that the rights of assessment or reassessment referred to in this sentence
cease. Notwithstanding the immediately preceding sentence, any representation or
warranty in respect of which indemnification may be sought under this Agreement
will survive the time at which it would otherwise terminate if written notice of
the inaccuracy or breach thereof giving rise to such right of indemnity shall
have been given to the party against whom such indemnity may be sought prior to
such time.

 

11.3.3Whenever the Buyer or the Company becomes aware (the Relevant Date), of a
Claim for which the Seller may be liable, the Buyer shall as soon as reasonably
practicable, but in no event not later than sixty (60) days after the Relevant
Date, give notice thereof to the Seller. The notice shall be accompanied by
reasonable particulars of the Claim specifying the nature of the breach if
possible, together with any such other information available to the Buyer as is
reasonably necessary to enable the Seller to assess the merits of the Claim, to
act to preserve evidence and to make such provision as the Seller may consider
necessary.

 

11.4Double Claims and other limitations

 

The Buyer shall not be entitled to recover from the Seller under this Agreement
more than once in respect of the same Losses suffered including recoveries made
as adjustment of the Purchase Price under this Agreement.

 

A liability caused by a breach of this Agreement which is contingent shall not
constitute a Loss recoverable under this Agreement, unless and until such
contingent liability becomes an actual liability and is due and payable.
However, this shall not operate to exclude a Claim made in respect of a
contingent liability within the time limits and setting out reasonable
particulars thereof.

 

If any Loss caused by a breach of this Agreement is a Tax deductible item, which
can be accounted for to the benefit of the Company or the Buyer, the Claim that
the Buyer may make in respect thereof shall be reduced by an amount
corresponding to such benefit.



20

 

 

11.5Third Party Claim

 

11.6If the Buyer or the Company becomes aware of Third Party Claims, the Buyer
shall procure that written notice thereof is given to the Seller in a timely
fashion, however, in no event later than thirty (30) days after the Buyer or the
Company (as the case may be) became aware of the relevant fact or circumstance.

 

11.7In connection with any Third Party Claim, the Buyer shall:

 

a)take such action and give such information and access to documents and records
to the Seller and the Seller’s professional advisers as the Seller may
reasonably request in order to avoid, dispute, mitigate, settle, defend or
appeal any claim;

 

b)not make any admission of liability, agreement or compromise with any person,
body or authority without the prior written approval of the Seller’s
representative, not to be unreasonably withheld;

 

c)not take any action which may have an adverse effect on any policy of
insurance under which any such Third Party Claim would be covered if such action
had not been taken;

 

d)at the request of the Seller, allow the Seller to take active part in such
actions. In connection with the handling of such Third Party Claim, each Party
shall provide the other Party with such information and assistance as it
reasonably requests; and

 

e)take all reasonable action to mitigate any loss suffered by it or the Company.

 

12.Confidentiality

 

12.1Each of the Parties shall treat as strictly confidential, and not disclose
or use, any information received or obtained as a result of entering into this
Agreement (or any agreement entered into pursuant to this Agreement), which
relates to:

 

a)the provisions of this Agreement and any agreement entered into pursuant to
this Agreement;

 

b)the negotiations relating to this Agreement (and any such other agreements);
or

 

c)the other Parties’ business, financial or other affairs.

 

12.2Clause 12.1 shall not prohibit disclosure or use of any information if and
to the extent:

 

a)the disclosure or use is required by law, any regulatory body or any
recognised stock exchange on which the shares of any Party (or any other company
belonging to the same group as a Party) are listed;

 

b)the disclosure or use is required to vest the full benefit of this Agreement
in the Seller or the Buyer;

 

c)the disclosure or use is required for the purpose of any judicial proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement or the disclosure is made to a tax authority in
connection with the tax affairs of the disclosing Party;

 

d)the disclosure is made to professional advisers of any Party on terms that
such professional advisers undertake to comply with confidentiality
corresponding to the provisions of Clause 12.1;

 

e)the information is or becomes publicly available (other than by breach of any
confidentiality agreement or of this Agreement);



21

 

 

f)the other party have given prior written approval to the disclosure or use; or

 

g)the information is independently developed after Closing,

 

provided that prior to disclosure or use of any information pursuant to this
Clause12.2 a) or b), the Party concerned shall promptly notify the other Parties
of such requirement with a view to providing the other Parties with the
opportunity to contest such disclosure or use or otherwise to agree the timing
and content of such disclosure or use.

 

13.Other provisions

 

13.1Announcements

 

The Parties shall mutually determine the date and the form of any announcement
of the Transaction except as may be required by law or stock exchange
recommendations or regulations in which case such Party undertakes to inform the
other Parties in advance in writing.

 

13.2Costs

 

Except as expressly otherwise provided herein, the Seller, the Buyer and the
Company, respectively, shall bear their own costs and expenses incurred in
connection with this Agreement and the Transaction, whether or not such
Transaction shall be completed, including, without limitation, all fees of its
legal advisers, accountants and other advisers.

 

13.3Entire agreement

 

This Agreement contains the entire agreement between the Parties in connection
with the Transaction and supersedes any previous written or oral agreement
between the Parties in relation to the subject matters dealt with in this
Agreement.

 

13.4Amendments

 

Any amendment to or modification of this Agreement shall be valid only if made
in writing and signed by all Parties.

 

13.5No waiver

 

Any omission by any Party to exercise its rights and remedies under this
Agreement on any occasion shall not constitute a waiver of such rights and
remedies on other occasions.

 

13.6Assignments

 

This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Parties but shall not be assignable by any of the Parties
without the prior written consent of the other Parties.

 

13.7Invalidity

 

If any term or provision in this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision or part shall to that extent be deemed not to form a part of
this Agreement but the enforceability of the remainder of this Agreement shall
not be affected, provided that the remaining terms of the Agreement shall be
reasonably adjusted to redress any imbalance caused by such unenforceability.



22

 

 

13.8Headings

 

Headings of sections and clauses in this Agreement are for convenience only and
shall not affect the interpretation of the Agreement.

 

13.9Notices

 

13.9.1All notices, consents and other communications (Notices) required or
permitted under this Agreement shall be made in writing and be deemed to have
been duly given by the Parties if addressed and delivered by hand or sent by
email, telefax or registered mail to the addresses set forth below or to such
other addresses as may be given by written notice in accordance with this
Clause.

 

13.9.2Notices shall be deemed given:

 

a)upon delivery in case of delivery by hand;

 

b)three calendar days after dispatch in the case of registered mail; and

 

c)the first working day after the day of transmission in the case of notices by
telefax or email.

 

13.9.3Notices shall be addressed as follows:

 

if to the Seller:

 

MHI Investments AB

 

c/o Modern Holdings Inc./Henry Guy

 

89 Summit Avenue, 2nd Floor

 

Summit, New Jersey, 07901

 

USA

 

and

 

if to the Buyer:

 

Enghouse Systems Limited

 

80 Tiverton Court, Suite 800

 

Markham ON L3R 0G4

 

ATTN: Steve Sadler

 

14.GOVERNING LAW and dispute resolution

 

14.1This Agreement shall be governed by and construed in accordance with the
substantive law of Sweden, excluding however, the Swedish International Sale of
Goods Act (Sw. lagen (1987:822) om internationella köp).

 

14.2Any dispute, controversy or claim arising out of or in connection with this
contract, or the breach, termination or invalidity thereof, shall be finally
settled by arbitration administered by the Arbitration Institute of the
Stockholm Chamber of Commerce (the SCC).



23

 

 

14.3The Rules for Expedited Arbitrations shall apply, unless the SCC in its
discretion determines, taking into account the complexity of the case, the
amount in dispute and other circumstances, that the Arbitration Rules shall
apply. In the latter case, the SCC shall also decide whether the Arbitral
Tribunal shall be composed of one or three arbitrators. The seat of arbitration
shall be Stockholm. The language to be used in the arbitral proceedings shall be
English.

 

14.4Arbitration proceedings conducted in accordance with this Agreement,
including any decision or award shall be kept confidential.

 

_________________________

 

[Signature page follows]



24

 




 

This Agreement may be executed and delivered in counterparts, including by
electronic PDF delivery method, all of which together shall constitute one and
the same Agreement.

 

MODERN HOLDINGS INC. for
purposes of section 11.  

 

/s/ Henry L. Guy 

Name: Henry L. Guy

 

 

MHI INVESTMENTS AB  

 



/s/ Henry L. Guy  

Name: Henry L. Guy

 

ENGHOUSE INTERACTIVE AB  

 

/s/ Steve Sadler

Name: Steve Sadler



 

25

 

